*161DISSENTING OPINION OP
PERRY, J.
For the reasons stated in the opinion heretofore filed by me in this case (13 Haw. 663), I am still of the opinion that the views expressed by the majority at the former hearing on the question of whether or not our statute permits an awai’d of a sum of money in gross as alimony are obiter dicta as distinguished from actual decision. The foregoing opinion of the majority contains much in support of this view. What the precise distinction, if any, is between judicial dictum and obiter dictum or what shades or degrees of dicta or decisions there are, I deem it immaterial to consider, for I concede to the dicta in this case all the weight and respect to which they are entitled as such. They have not the force, however, of an actual decision. Conceding to the dicta the weight and respect due them, I am unable to reach the conclusion expressed by the majority at the former hearing on the main question now before the Court and therefore respectfully dissent. Nor do the circumstances of the case seem to me to be such as to render obligatory the adoption of the-former opinion of the majority merely because the statute under consideration may perhaps be regarded as one upon the construction of which there may be a difference of opinion.
The authorities are uniform to the effe.ct that in the absence of statutory authorization and, perhaps, of the consent of the parties, the divorce court is without jurisdiction to decree the payment to the wife of a sum in gross. Alimony, within the strict meaning of that term, that is, an allowance to the wife, for her support, to be paid by the husband at stated intervals, is all that can under those circumstances be granted. No consent of the parties has been shown in this ease. The power, then, to decree the payment of a sum in gross, if it exists a.t all, exists, as held by the majority of the Court, by virtue of the provisions of our statute. Section 1943 of the Civil Laws reads: “Upon granting a divorce for the adultery or other offense amounting thereto, of the husband, the Court- may make such further decree or order against the defendant, compelling him to provide for the maintenance of the children of the marriage, and to pro*162vida such suitable allowance for the wife, for her support, as the Court shall deem just and reasonable’, having regard to the ability of the husband, the character and situation of the parties, and all other circumstances of the case.” It is true that the word “allowance” and not “alimony” is here used and that “allowance” is capable of a broader signification than “alimony.” In my opinion, however, the allowance intended by the legislature Was, as disclosed by the remaining language of that section and •by that of section 1947, alimony within the correct definition of 'that term. In the first place, it was for the mfe’s support and not- for any other purpose. This implies, -of course, that it is to cease upon her death, or upon her remarriage, if she remarries. An award in gross cannot be measured in accordance with or justified upon these principles. Section 1947 reads: “Whenever the Court shall make an order or decree requiring a husband to provide 'for the care, maintenance and education of his children, or for an allowance to his wife, the Court may require him to give reasonable security for such maintenance and allowance; and upon neglect or refusal to give such security, or upon default of him and his surety to provide such maintenance and allowance, the Court may sequester his personal estate, and the rents and profits of his real estate, and may appoint a receiver thereof, and cause such personal estate and the rents and profits of such real estate to be applied towards such maintenance and allowance, as to the Court shall from time to time seem just and rea,sonable.” These provisions strongly indicate, it seems to me, that what the legislature had in mind was a periodical allowance. The provision authorizing the Court to require security has reference to a periodical allowance and not to an allowance in gross. Further, the property authorized to be sequestered, to-wit, the personal estate and the rents and profits of the real' estate,’ is directed to be applied towards the allowance as to the Court shall from time to time seem just and reasonable. See, in this connection, Calame v. Calame, 25 N. J. Eq. 548.
In many of the States statutes have been enacted conferring in express terms the power now under consideration. Decisions of *163the courts of those states upon the same ox similar questions are obviously of no assistance in this case since they are based upon those statutes. The statute in Massachusetts, (General Statutes of 1860, Chap. 107) upon which the ruling in Burrows v. Purple, 107 Mass. 431, is based, differed from our statute in some essential particulars, as, for example, in providing (Section 43) that “the court may further decree” to the wife “isuch part of the personal estate of the husband and such alimony out of his estate as it deems just and reasonable,” thus indicating clearly an intent to authorize an awai*d of personal property, at least, in kind and-by way of division and thereby aiding the inference that something more than strict alimony was intended. Again, section 44, “When a divorce is decreed for any of the causes mentioned in sections 7 and 10, the court granting it may decree alimony to the wife, or any share of her estate in the nature of alimony to the husband,” and section 45,. “The court may enforce deet'ees made for allowance, alimony, or allowance in the nature of alimony pending libels, or upon or after final decrees of divorce, in the same manner as decrees are enforced in equity.” In view of these provisions, the decisions in the Massachusetts cases can not, it seems to me, be invoked in aid of the construction contended for by the libellant.
The statutes in Illinois, California and South Dakota are similar to ours and the decisions cited by the majority from the courts of those states are undoubtedly authorities in support of the conclusion reached by it. The reasoning employed in those decisions is, however, unsatisfactory to me and, with respect, I decline to follow them.
While there may have been others, but two cases in this jurisdiction have been called to my attention in which the trial court made an award in gross, and in each of those cases exceptions were noted and taken to the Supreme Court contesting the power to make the award. The cases, however, were disposed of on other issues'.
To say that as a matter of public policy there is no sound objection to the existence of the power to award alimony in gross *164or to the exercise of such, power in proper cases, furnishes no assistance in the construction of the statute or in the determination of the question as to whether or not the power does exist.
In my opinion, the case should be remanded to the Circuit Court with instructions to decree a periodical allowance for the wife for her support, payable until further order of the Court.